



 
 
Exhibit 10.2



FIVE BELOW, INC.
2016 PERFORMANCE BONUS PLAN
Section 1. Purpose. The purpose of the Five Below, Inc. Performance Bonus Plan
(the “Plan”) is to benefit and advance the interests of Five Below, Inc., a
Pennsylvania corporation (the “Company”), by rewarding selected employees of the
Company and its subsidiaries and divisions (each such subsidiary or division is
referred to herein as a “Business Unit”) for their contributions to the
Company’s financial success and thereby motivate them to continue to make such
contributions in the future by granting performance-based awards (“Awards”). 
Section 2. Certain Definitions. For the purposes of the Plan the following terms
shall be defined as set forth below:
(a) “Applicable Employee Remuneration” has the meaning given to such term in
Section 162(m)(4) of the Code.
(b) “Base Salary Percentage” means a percentage of the Participant’s annual base
salary in effect as of the later of (i) the first day of the Performance Period
or (ii) the common salary adjustment date within the Performance Period.
(c) “Board” means the Board of Directors of the Company.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Committee” means the Compensation Committee of the Board.
(f) “Covered Employee” has the same meaning given to such term in Section
162(m)(3) of the Code; provided, however, that a person will be considered a
Covered Employee for purposes of this Plan only if such employee’s Applicable
Employee Remuneration for the relevant Fiscal Year is expected to exceed
$1,000,000.
(g) “Eligible Persons” has the meaning given to that term in Section 4 hereof.
(h) “Financial Criteria” has the meaning given to that term in Section 6(a)
hereof.
(i) “Fiscal Year” means the fiscal year ending on the Saturday closest to
January 31 of each year or such other period that the Company may hereafter
adopt as its fiscal year.
(j) “Performance Period” means the period of time over which the Performance
Threshold must be satisfied, which period may be of such length as the
Committee, in its discretion, shall select. The Performance Period need not be
identical for all Awards. Within one Fiscal Year, the Committee may establish
multiple Performance Periods.
(k) “Performance Threshold” has the meaning given to such term in Section 6(b)
hereof (in the case of a Covered Employee), or Section 7(b) hereof (in the case
of a Participant who is not a Covered Employee).
(l) “Target” has the meaning given to such term in Section 6(a) hereof (in the
case of a Covered Employee), or Section 7(a) hereof (in the case of a
Participant who is not a Covered Employee).
Section 3. Administration of the Plan.
(a) Generally. The Plan shall be administered by the Committee. The Committee is
authorized to administer, interpret and apply the Plan and from time to time may
adopt such rules, regulations and guidelines consistent with the provisions of
the Plan as it may deem advisable to carry out the Plan, except that the
Committee may authorize any one or more of its members, or any officer of the
Company, to execute and deliver documents on behalf of the Committee. The
Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and Participants (as defined below). The Committee
shall have authority to determine the terms and conditions of the Awards granted
to Participants.
 
(b) Delegation. The Committee may delegate its responsibilities for
administering the Plan to any executive officer of the Company, as the Committee
deems necessary; provided however, that the Committee shall not delegate its
responsibilities under the Plan relating to Covered Employees.
(c) Reliance and Indemnification. The Committee may employ attorneys,
consultants, accountants or other persons, and the Committee, the Company and
its officers and directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons. No member of the Committee nor any executive
officer of the Company shall be personally liable for any action, determination
or interpretation taken or made in good faith by the Committee or such executive
officer of the Company with





--------------------------------------------------------------------------------





respect to the Plan or Awards granted hereunder, and all members of the
Committee and each executive officer of the Company shall be fully indemnified
and protected by the Company in respect of any such action, determination or
interpretation.
Section 4. Eligible Persons. All employees of the Company shall be eligible to
participate in the Plan (“Eligible Persons”). An individual shall be deemed an
employee for purposes of the Plan only if such individual receives compensation
from either the Company or one of its Business Units for services performed as
an employee of the Company or any one of its Business Units for any period
during a Performance Period. An Eligible Person who is a Covered Employee shall
be entitled to participate in the Plan with respect to a Performance Period
which has commenced only if he or she commenced employment on or before the
beginning of each Performance Period or any later date described in Treasury
Regulation 1.162-27(e)(2) (or any successor thereto).
Section 5. Awards; Participants. Awards may be granted only to Eligible Persons
with respect to each Performance Period, subject to the terms and conditions set
forth in the Plan. An Eligible Person who has been chosen to receive an Award
under the Plan shall be referred to as a “Participant.”
Section 6. Determination of Targets, Performance Thresholds and Base Salary
Percentage for Covered Employees. Prior to the beginning of each Performance
Period or any later date described in Treasury Regulation 1.162-27(e)(2) (or any
successor thereto), the Committee shall adopt each of the following with respect
to each Participant who is a Covered Employee:
(a) one or more Targets, which shall be equal to a desired level or levels (as
may be measured on an absolute or relative basis, where relative performance may
also be measured by reference to: past performance of the Company or a Business
Unit, a group of peer companies or by a financial market index) for any
Performance Period of: specified levels of or increases in revenue, operating
income, pre-tax earnings or income, return on capital, equity measures/ratios
(on a gross, adjusted, net, pre-tax or post tax basis), including basic earnings
per share, diluted earnings per share, total earnings, earnings growth, earnings
before interest and taxes, or EBIT, and earnings before interest, taxes,
depreciation and amortization, or EBITDA or operational cash flow; (ii)
completion of acquisitions or business expansion; (iii) operating efficiency;
(iv) implementation or completion of critical projects or related milestones,
(v) comparable store sales or non- comparable store sales; (vi) comparable store
sales or sales growth; (vii) new store sales; (viii) store fundraising
initiatives; (ix) new store openings; (x) gross margin; (xi) inventory shrink;
(xii) vendor allowances; (xiii) inventory turns; (xiv) inventory levels; (xv)
distribution center productivity levels; (xvi) customer service levels; (xvii)
customer or employee satisfaction; (xviii) employee recruiting and development;
(xix) number and timing of store construction; (xx) visual merchandising
initiatives; (xxi) advertising effectiveness; (xxii) number and timing of lease
negotiations; (xxiii) development of new markets; (xxiv) financial ratios; (xxv)
strategic initiatives; (xxvi) improvement in or attainment of operating expense
levels; (xxvii) improvement in or attainment of capital expense levels; (xxviii)
the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, the Company’s bank
debt or other public or private debt or financial obligations; (xxix) the
attainment of a certain level of, reduction of, or other specified objectives
with regard to limiting the level in or increase in all or a portion of
controllable expenses or costs or other expenses or costs; (xxx) individual
objectives; and any combination of the foregoing; and/or (xxxi) budget and
expense management (collectively, the “Financial Criteria”). With respect to any
Covered Employee who is employed by a Business Unit, the Financial Criteria
shall be based on the results of such Business Unit, results of the Company, or
any combination of the two;
 
(b) a Performance Threshold with respect to each Target, applicable to one or
more Financial Criteria, which represents a minimum amount that must be attained
for a Participant to receive an Award;
(c) either (i) a Base Salary Percentage, or (ii) fixed monetary amounts, which,
in each case, shall be payable as an Award in the event that 100% of such
Participant’s Targets are achieved; and
(d) a mathematical formula or matrix that shall contain weighting for each
Target and indicate the extent to which Awards will be paid if such
Participant’s Performance Thresholds with respect to his or her Targets are
achieved or exceeded.
The Committee shall make such adjustments, to the extent it deems appropriate,
to the Targets and Performance Thresholds to compensate for, or to reflect, any
material changes which may have occurred in accounting practices, tax laws,
other laws or regulations, the financial structure of the Company, acquisitions
or dispositions of Business Units or any unusual circumstances outside of
management’s control which, in the sole judgment of the Committee, alters or
affects the computation of such Targets and Performance Thresholds or the
performance of the Company or any relevant Business Unit (each an “Extraordinary
Event”). Provided however, that no such adjustment may be made unless such
adjustment would be permissible under Section 162(m) of the Code.
Section 7. Determination of Targets, Performance Thresholds and Base Salary
Percentage For Participants Who Are Not Covered Employees. Prior to the end of
the Performance Period, the Committee shall adopt each of the following with
respect to each Participant who is not a Covered Employee:





--------------------------------------------------------------------------------





(a) one or more Targets, which shall be equal to a desired level or levels for
any Performance Period of any, or a combination of any, quantitative criteria
(the “Quantitative Criteria,” which Quantitative Criteria may include, without
limitation, any Financial Criteria) or qualitative criteria (the “Individual
Criteria”). With respect to such Participants who are employed by a Business
Unit, the Quantitative Criteria may be based on the results of such Business
Unit, consolidated results of the Company, or any combination of the two;
(b) a Performance Threshold with respect to each Target, applicable to one or
more Quantitative Criteria or Individual Criteria, which represents a minimum
that must be attained for a Participant to receive an Award;
(c) either (i) a Base Salary Percentage, or (ii) fixed monetary amounts, which,
in each case, shall be payable as an Award in the event that 100% of such
Participant’s Targets are achieved; and
(d) a mathematical formula or matrix that shall contain weighting for each
Target and indicate the extent to which Awards will be paid if such
Participant’s Performance Thresholds with respect to his or her Targets are
achieved or exceeded.
The Committee may make such adjustments, to the extent it deems appropriate, to
the Targets and Performance Thresholds to compensate for, or to reflect, any
material changes which may have occurred due to an Extraordinary Event.
Section 8. Calculation of Awards; Certification; Payment; Deferral. As soon as
practicable after the end of the Performance Period, and subject to any
necessary verification, the Committee shall determine with respect to each
Participant whether and the extent to which the Performance Thresholds
applicable to such Participant’s Targets were achieved or exceeded. Such
Participant’s Award, if any, shall be calculated in accordance with the
mathematical formula or matrix determined pursuant to Section 6 or 7, as
applicable, and subject to the limitations set forth in Section 9 hereof. The
Committee shall certify in writing the amount of such Award and whether each
material term of the Plan relating to such Award has been satisfied. Subject to
Section 9 hereof, such Award shall become payable in cash as promptly as
practicable thereafter, provided, however, that any Award shall be paid within 2
1/2 months of the end of the Fiscal Year in which the Award is no longer subject
to a risk of forfeiture.
 
Section 9. Limitations; Modifications to Awards. Each Award determined pursuant
to Section 6 or 7 hereof shall be subject to modification or forfeiture in
accordance with the following provisions:
(a) Limitations. The aggregate amount of any Award to any Participant for any
Performance Period as finally determined by the Committee, shall constitute the
Participant’s Award for the Fiscal Year; provided, however that no Award for any
Participant for any Fiscal Year shall exceed $5,000,000.
(b) Modifications. At any time prior to the payment of an Award, the Committee
may, in its sole discretion, (i) increase, decrease or eliminate the Award
payable to any Participant who is not a Covered Employee and who would not
become a Covered Employee as a result of any such increase and/or (ii) decrease
or eliminate the Award payable to any Covered Employee, in each case to reflect
the individual performance and contribution of, and other factors relating to,
such Covered Employee. The Committee may make such adjustments, to the extent it
deems appropriate to any Award to compensate for, or to reflect, any
Extraordinary Event. The determination of the Committee as to matters set forth
in this Section 9(b) shall be final and conclusive.
Section 10. Adjustment; Repayment of Incentive Bonuses. All Incentive Bonuses
paid or to be paid under the Plan are subject to rescission, cancellation or
recoupment, in whole or in part, under any current or future “clawback” or
similar policy of the Company that is applicable to the Participant.
Section 11. Employment Requirement. No Participant shall have any right to
receive payment of any Award unless such Participant remains in the employ of
the Company or a Business Unit through the date of payment of such Award;
provided, however, that the Committee may, in its sole discretion, pay all or
any part of an Award to any Participant who, prior to such date of payment,
terminates employment, so long as the Performance Thresholds applicable to the
Participant’s Targets were achieved or exceeded, the Committee may, in its sole
discretion, provide for payment of all or part of an award upon any event, to
the extent that such provision does not violate Code Section 162(m) with respect
to a Covered Employee. The maximum amount of such payment, if any, will be
calculated, and to the extent determined by the Committee, paid as provided in
Section 6 or 7. The determination of the Committee shall be final and
conclusive.
Section 12. Miscellaneous.
(a) No Contract; No Rights to Awards or Continued Employment. The Plan is not a
contract between the Company and any Participant or other employee. No
Participant or other employee shall have any claim or right to receive Awards
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained by the Company or any
of its Business Units.





--------------------------------------------------------------------------------





(b) No Right to Future Participation. Participation in the Plan during one
Performance Period shall not guarantee participation during any other
Performance Period.
(c) Restriction on Transfer. The rights of a Participant with respect to Awards
under the Plan shall not be transferable by the Participant to whom such Award
is granted (other than by will or the laws of descent and distribution), and any
attempted assignment or transfer shall be null and void and shall permit the
Committee, in its sole discretion, to extinguish the Company’s obligation under
the Plan to pay any Award with respect to such Participant.
(d) Tax Withholding. The Company or a subsidiary thereof, as appropriate, shall
have the right to deduct from all payments made under the Plan to a Participant
or to a Participant’s beneficiary or beneficiaries any Federal, foreign, state
or local taxes required by law to be withheld with respect to such payments.
(e) No Restriction on Right of Company to Effect Changes. The Plan shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin off, combination, liquidation, dissolution,
sale of assets, or other similar corporate transaction or event involving the
Company or a subsidiary thereof or any other event or series of events, whether
of a similar character or otherwise.
 
(f) Source of Payments. The Plan shall be unfunded. The Plan shall not create or
be construed to create a trust or separate fund or segregation of assets of any
kind or a fiduciary relationship between the Company and a Participant or any
other individual, corporation, partnership, association, joint-stock company,
trust, unincorporated organization, or government or political subdivision
thereof. To the extent that any Participant is granted an Award hereunder, such
Participant’s right to receive payment of such Award shall be no greater than
the right of any unsecured general creditor of the Company.
(g) No Interest. If the Company for any reason fails to make payment of an Award
at the time such Award becomes payable, the Company shall not be liable for any
interest or other charges thereon.
(h) Amendment and Termination. The Committee may at any time and from time to
time alter, amend, suspend or terminate the Plan in whole or in part. No such
amendment shall be effective which alters the Award, Target or other criteria
relating to an Award applicable to a Covered Employee for the Performance Period
in which such amendment is made or any prior Performance Period, except any such
amendment that may be made without causing such Award to cease to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code.
(i) Headings. The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.
(j) Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to the choice-of-law principles
thereof, and applicable federal law.
(k) Severability. If any term or provision (“Provision”) of the Plan or the
application thereof (i) as to any Participant or circumstance (other than as
described in clause (ii)) is, to any extent, found to be illegal or invalid, or
(ii) would cause any Award to any Covered Employee not to constitute
performance-based compensation under Section 162(m)(4)(C) of the Code, then the
Committee shall sever such Provision from the Plan and, thereupon, such
Provision shall not be a part of the Plan.
(l) Effective Date. The Plan shall be effective as of May 10, 2016; subject to
the approval of the stockholders of the Company (the “Stockholders”). Such
approval shall meet the requirements of Section 162(m) of the Code and the
regulations thereunder. If such approval is not obtained, then the Plan shall
not be effective.
(m) Approval and Reapproval by Stockholders. To the extent required under
Section 162(m) of the Code and the regulations thereunder, (i) any change to the
material terms of the Financial Criteria shall be disclosed to and approved by
the Stockholders at the next annual meeting of Stockholders to be held following
such change, and (ii) the material terms of the Financial Criteria shall be
disclosed to and reapproved by the Stockholders no later than the annual meeting
of Stockholders that occurs in the fifth year following the year in which
Stockholders approve the Financial Criteria.





